Citation Nr: 0839096	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.  Subsequently he was a member in the Reserve but that 
duty is not pertinent to the claim herein at issue.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2007, VA and the 
appellant filed a Joint Motion to Vacate and Remand (Joint 
Motion) which was granted by the Court that month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion found that the Board failed to notify the 
veteran of its heightened duty to assist the veteran in 
obtaining sufficient evidence from alternate or collateral 
sources, in cases, as in this case, in which service medical 
records were missing.  Hence, the parties agreed that it was 
necessary to attempt to secure alternate or collateral 
evidence from various potential sources.  Thus the veteran 
should be notified that evidence that may be considered in 
lieu of his missing service medical records, including; VA 
military files, statements from service medical personnel, 
"buddy" certificates of affidavits, state or local accident 
and police reports, employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians by 
whom the veteran may have been treated, especially soon after 
separation, letters written during service, photographs taken 
during service, pharmacy prescription records, or insurance 
examinations.  

Additionally, the Court remand noted that an August 2005 VA 
examination report indicated that the veteran had a 
myringotomy in the left ear sometime between 1974 and 1975 to 
relieve pressure problems.  Further the examiner noted that 
about one year after discharge, the veteran sought medical 
care and that a left myringotomy was done without symptom 
relief.  The Court noted that such records may have contained 
information that would have warranted a re-examination or 
otherwise been relevant to the etiology of the veteran's 
hearing loss.  However, no attempts were made to obtain 
copies of these records.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Review of the claims folder reveals that the veteran 
never received notice of the information and evidence 
necessary to establish a disability rating and an effective 
date for the claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.	The AMC/RO should advise the veteran of 
alternative sources of competent 
evidence that would support his 
contention that he suffered from and 
received treatment for an injury during 
service.  See Garlejo v. Derwinski, 2 
Vet.App. 619, 620-21 (1992).  Those 
alternative sources should be set out 
in accordance with applicable 
procedures.

2.	The RO should provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

3.	The RO should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any VA and non-VA 
providers, who treated him for hearing 
loss or tinnitus.  Specifically, the 
veteran should provide the names and 
addresses of the physicians who 
provided the treatment referred to in 
the veteran's August 2005 VA ear 
diseases examination; particularly for 
the alleged treatment within one year 
of service as well as for the treatment 
received in 1974 or 1975 to relieve 
left ear pressure.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of all 
pertinent treatment records.  If 
information in the records obtained 
suggests the need for a new 
examination, such examination should be 
scheduled.  If no records are obtained 
the claims folder should contain 
documentation as to the efforts made to 
obtain the records.

4.	After the foregoing, the RO should 
review the veteran's claim; including 
any evidence submitted after the 
December 2005 Supplemental Statement of 
the Case.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



